Citation Nr: 1642834	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  14-29 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a urinary tract disorder.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) in the United States Army National Guard of West Virginia from June 1984 to September 1984.  He also had active duty service in the United States Navy from March 1986 to March 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The June 2013 rating decision denied entitlement to service connection for COPD and a genitourinary condition (also claimed as urinary tract).  In September 2013, within one year of that decision, VA received a January 2012 CT scan from Montgomery General Hospital that had previously been associated with the record in February 2012.  Although this evidence was not new and material, the RO reconsidered and confirmed its denial of the Veteran's service connection claim for COPD in a March 2014 rating decision.  In March 2014, the Veteran submitted a notice of disagreement regarding his service connection claims for COPD and a urinary tract disorder.  The RO subsequently issued another rating decision in June 2014 denying entitlement to service connection for urinary tract infections and declining to reopen the issue of entitlement to service connection for COPD.  However, as the March 2014 notice of disagreement was received within one year of the RO's initial adjudication of the claims in June 2013, the Board finds that the June 2013 rating decision did not become final, and the Veteran's original service connection claims for COPD and a urinary tract disorder remained pending.  Consequently, the issues on the title page have been characterized to reflect their pending status.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Regarding the Veteran's service connection claim for COPD, the Board finds that a remand is needed to obtain outstanding and relevant private treatment records that are not associated with the claims file.  In an April 2015 statement, the Veteran requested a VA Form 21-4142 to allow VA to obtain a private CT scan of his lungs.  Thus, on remand, the Veteran must be given the opportunity to provide or identify any outstanding and relevant treatment records.  See 38 C.F.R. § 3.159(c).

The Board also finds that the Veteran should be provided with a VA examination to determine the nature and etiology of his COPD.  An October 2012 Wexford Health Sources treatment record reflects that the Veteran has a current diagnosis of COPD. The Veteran also indicated that his COPD is partly related to coughing he experienced during service.  See March 2014 Notice of Disagreement.  The Veteran is competent to report observable symptoms such as coughing.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Veteran's service treatment records show that he complained of respiratory symptoms such as coughing and received treatment for upper respiratory infections.  As the Board lacks sufficient evidence to render a decision on this issue, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

In addition, the Veteran has not yet been provided with a VA examination in connection with his service connection claim for a urinary tract disorder.  The record indicates that the Veteran has a current diagnosis for urinary tract infections.  See July 2008 Wexford Health Sources.  In addition, the Veteran reported receiving treatment for urinary tract infections during service.  See March 2014 Notice of Disagreement.  The Veteran is competent to report incidences of treatment.  See Layno, 6 Vet. App. at 469.  Although the Veteran's service treatment records do not document treatment for urinary tract infections, under the low threshold of McLendon, a VA examination is warranted to determine if there is a nexus between the Veteran's current urinary tract infections and active service.

The Board notes that the Veteran is currently incarcerated.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2014).  Nevertheless, VA's duty to assist an incarcerated veteran includes:  (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination worksheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191. 

In addition, the VA Adjudication Manual contains a provision for scheduling examinations of incarcerated veterans.  The Manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by:  (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1, Part III.iv.3.A.9.d.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his COPD and urinary tract disorder.  A specific request must be made for the results of a CT scan of the Veteran's throat, lungs, and pelvis from the Charleston Memorial Center.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Beckley VA Medical Center.

2.  After completing the preceding development in paragraph 1, schedule a VA examination to determine the nature and etiology of any COPD that may be present.

The Veteran is currently incarcerated at the Mount Olive Correctional Complex.  Thus, the AOJ should take all necessary actions to:  (1) arrange transportation of the Veteran to a VA facility for examination; or, (2) contact the correctional facility and have their medical personnel conduct an examination according to VA examination work sheets; or, (3) send a VA or fee-basis examiner to the correctional facility to conduct the examination.

The AOJ should follow the procedures set out in M21-1, Part III.iv.3.A.9.d, including conferring with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel or examining the Veteran at the prison by VHA medical personnel, a prison medical provider at VA expense, or a fee-basis provider contracted by VHA. 

The AOJ should document all attempts to schedule the Veteran for his examination in the claim file and include negative responses.  If an examination cannot be obtained, send the claims file to a VA examiner for the requested medical opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.

If an examination is conducted, the examiner should elicit a history from the Veteran, to include his smoking history and in-service exposure to asbestos, solvents, and petroleum products.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology, such as coughing.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation based on the facts of the case and any relevant medical principles.

The examiner must clearly identify whether the Veteran has a current diagnosis of COPD.  If COPD is not found upon examination, address the previous diagnoses of record.

If COPD is found, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it manifested in or is otherwise related to service, to include his reported exposure to asbestos, solvents, and petroleum products.

3.  After completing the preceding development in paragraph 1, schedule a VA examination to determine the nature and etiology of any urinary tract disorder that may be present.

The Veteran is currently incarcerated at the Mount Olive Correctional Complex.  Thus, the AOJ should take all necessary actions to:  (1) arrange transportation of the Veteran to a VA facility for examination; or, (2) contact the correctional facility and have their medical personnel conduct an examination according to VA examination work sheets; or, (3) send a VA or fee-basis examiner to the correctional facility to conduct the examination.

The AOJ should follow the procedures set out in M21-1, Part III.iv.3.A.9.d, including conferring with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel or examining the Veteran at the prison by VHA medical personnel, a prison medical provider at VA expense, or a fee-basis provider contracted by VHA. 

The AOJ should document all attempts to schedule the Veteran for his examination in the claim file and include negative responses.  If an examination cannot be obtained, send the claims file to a VA examiner for the requested medical opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation based on the facts of the case and any relevant medical principles.

The examiner must clearly identify all current urinary tract disorders.  If a urinary tract infection is not found upon examination, address the previous diagnosis of record.

For each identified disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it manifested in or is otherwise related to service.

4.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

